UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 AMY M. COWAN,

               Plaintiff,

       v.                                              18-CV-236
                                                       DECISION AND ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

               Defendant.



       On February 13, 2018, the plaintiff, Amy M. Cowan, brought this action under the

Social Security Act ("the Act"). She seeks review of the determination by the

Commissioner of Social Security ("Commissioner") that she was not disabled. Docket

Item 1. On August 20, 2018, Cowan moved for judgment on the pleadings, Docket Item

7; on October 25, 2018, the Commissioner responded and cross-moved for judgment

on the pleadings, Docket Item 11; and on December 4, 2018, Cowan replied, Docket

Item 13.

       For the reasons stated below, this Court grants Cowan’s motion in part and

denies the Commissioner’s cross-motion.


                                     BACKGROUND


I.     PROCEDURAL HISTORY

       On October 31, 2013, Cowan applied for Supplemental Security Income benefits

(“SSI”). Docket Item 6 at 15, 134. She claimed that she had been disabled since July

1, 2010, due to bipolar disorder. Id. at 134.
       On December 26, 2013, Cowan received notice that her application was denied

because she was not disabled under the Act. Id. at 143-50. She requested a hearing

before an administrative law judge ("ALJ"), id. at 151-54, which was held on May 12,

2016, id. at 109. 1 The ALJ then issued a decision on August 5, 2016, confirming the

finding that Cowan was not disabled. Id. at 28. Cowan appealed the ALJ’s decision,

but her appeal was denied, and the decision then became final. Id. at 6-8.


II.    RELEVANT MEDICAL EVIDENCE

       The following summarizes the medical evidence most relevant to Cowan’s

objection. Cowan was examined by several different providers, but only two

psychiatrists—Laura C. Hanrahan, M.D., and Jessica L. Grudzien, M.D.—are most

significant to this Court’s review of Cowan’s claims.


       A.     Laura C. Hanrahan, M.D., Psychiatrist

       The ALJ determined that Dr. Hanrahan, a psychiatrist, was one of Cowan’s

treating physicians. Docket Item 6 at 23. Cowan saw Dr. Hanrahan regularly between

the summer of 2014 and the summer of 2015. See, e.g., id. at 360-64 (July 24, 2014);

365-67 (Sept. 4, 2014); 368-71, 443-46 (Oct. 2, 2014); 372-75 (Oct. 30, 2014); 376-78

(Dec. 18, 2014); 379-81 (Jan. 29, 2015); 382-84 (Feb. 26, 2015); 447-49 (Mar. 26,

2015); 450-52 (Apr. 30, 2015); 468-70 (June 25, 2015); 465-66 (June 30, 2015). Dr.

Hanrahan’s treatment notes indicate that Cowan had psychological conditions which

were treated with mood stabilizers and antidepressants. Id. at 361, 363.



       1On March 21, 2016, Cowan appeared before an ALJ, and he granted her
request for a postponement. Docket Item 6 at 127-32.

                                            2
       On June 18, 2015, Dr. Hanrahan completed a medical statement regarding

Cowan. Id. at 454-56. Dr. Hanrahan diagnosed Cowan with appetite disturbance with

change in weight, sleep disturbance, psychomotor agitation or retardation, decreased

energy (at times), difficulty concentrating or thinking, and generalized persistent anxiety,

apprehensive expectation. Id. at 454. Although Cowan once had recurrent severe

panic attacks, Dr. Hanrahan noted that they were less frequent and occurred only

several times per month. Id.

       Dr. Hanrahan opined that Cowan’s psychiatric conditions imposed mild

restrictions on activities of daily living and mild to moderate restrictions on her ability to

maintain social functioning. Id. She noted that Cowan had deficiencies in

concentration, persistence, or pace—resulting in frequent failure to complete tasks in a

timely manner in work settings or elsewhere. Id. And she noted also that when Cowan

did try to work, she had “[r]epeated episodes of deterioration or decompensation . . .

which cause[d her] to withdraw from the situation or experience.” Id. As a result of

these issues, Cowan “hasn’t worked in several years.” Id. Although Cowan had

“occasional panic attacks,” they did not completely preclude her from functioning

outside her home. Id. at 455.

       Dr. Hanrahan opined that Cowan had several work limitations resulting from her

mental impairments. First, she found that Cowan was “markedly impaired” in the

following areas: (1) understanding, remembering, and carrying out detailed instructions;

(2) maintaining attention and concentration for extended periods; (3) completing a

normal workday and workweek without interruptions from psychologically-based

symptoms and performing at a consistent pace without an unreasonable number and



                                               3
length of rest periods; and (4) traveling in unfamiliar places or using public

transportation. Id. at 455-56. Second, she found that Cowan was “moderately

impaired” in the following areas: (1) remembering locations and work-like procedures;

(2) understanding, remembering, and carrying out short and simple instructions; (3)

sustaining an ordinary routine without special supervision; (4) working in coordination

and proximity with others without being distracted by them; (5) making simple work-

related decisions; (5) interacting appropriately with the general public; (6) accepting

instructions and responding appropriately to criticism from supervisors; (7) getting along

with coworkers or peers without distracting them or exhibiting behavioral extremes; (8)

responding appropriately to changes in the work setting; and (9) setting realistic goals or

making plans independently of others. Id. Finally, Dr. Hanrahan found that Cowan was

not significantly impaired in (1) performing activities within a schedule, maintaining

regular attendance, and being punctual within customary tolerances; (2) asking simple

questions or requesting assistance; (3) maintaining socially appropriate behavior and

adhering to basic standards of neatness and cleanliness; and (4) being aware of normal

hazards and taking appropriate precautions. Id.


       B.     Jessica L. Grudzien, M.D., Psychiatrist

       The ALJ determined that Dr. Grudzien, a psychiatrist, was another of Cowan’s

treating physicians. Docket Item 6 at 24. Dr. Grudzien treated Cowan several times

later in 2015. See, e.g., id. at 461-64 (July 27, 2015); 458-60 (Aug. 24, 2015); 491-93

(Nov. 16, 2015). In her memorandum of law, Cowan notes that Dr. Grudzien took over

for Dr. Hanrahan at the Erie County Medical Center, where Cowan was being treated

for her mental impairments. Docket Item 7-1 at 7. Dr. Grudzien’s treatment notes


                                             4
indicate that Cowan was treated for her mental impairments with antidepressants. Id. at

463.

       On November 30, 2015, Dr. Grudzien completed a medical statement regarding

Cowan. Docket Item 6 at 495-97. Dr. Grudzien diagnosed Cowan with sleep

disturbances and difficulty concentrating or thinking. Id. at 495. She found that Cowan

had mild limitations in her activities of daily living and her ability to maintain social

functioning. Id. Like Dr. Hanrahan, Dr. Grudzien opined that Cowan had deficiencies in

concentration, persistence, or pace that caused her to frequently fail to complete tasks

in a timely manner in work settings or elsewhere. Id. For example, she found that

Cowan had difficulty completing household chores without distraction. Id. Dr. Grudzien

also opined that Cowan had repeated episodes “of deterioration or decompensation . . .

which cause [her] to withdraw from the situation or experience exacerbation of signs

and symptoms which may include deterioration of adaptive function.” Specifically, Dr.

Grudzien noted that Cowan “reports panic when around crowds or previous work

environments.” Id. Dr. Grudzien found that that Cowan was not completely unable to

function independently outside her home due to panic attacks but noted that she

previously reported panic attacks when attending appointments with social services. Id.

at 496.

       Dr. Grudzien opined that Cowan had several work limitations resulting from her

mental impairments. Id. at 496-97. First, she found that Cowan was “markedly

impaired” in the following areas: (1) maintaining attention and concentration for

extended periods; (2) working in coordination and proximity with others without being

distracted by them; and (3) completing a normal workday and workweek without



                                               5
interruptions from psychologically-based symptoms and performing at a consistent pace

without an unreasonable number and length of rest periods. Id. at 496. Second, she

found that Cowan was “moderately impaired” in the following areas: (1) remembering

locations and work-like procedures; (2) understanding, remembering, and carrying out

detailed instructions; (3) interacting appropriately with the general public; (4) accepting

instructions and responding appropriately to criticism from supervisors; (5) getting along

with coworkers or peers without distracting them or exhibiting behavioral extremes; (6)

responding appropriately to changes in the work setting; (7) traveling in unfamiliar

places or using public transportation; and (8) setting realistic goals or making plans

independently of others. Id. at 496-97. Dr. Grudzien found that Cowan was not

significantly impaired in (1) understanding, remembering, and carrying out short and

simple instructions; (2) performing activities within a schedule, maintaining regular

attendance, and being punctual within customary tolerances; (3) sustaining an ordinary

routine without special supervision; (4) making simple work-related decisions; (5) asking

simple questions or requesting assistance; (6) maintaining socially appropriate behavior

and adhering to basic standards of neatness and cleanliness; and (7) being aware of

normal hazards and taking appropriate precautions. Id.

       Dr. Grudzien commented that Cowan “would benefit from [a] neuropsych testing

referral” but that it “has been challenging to get authorization for [such testing] from her

managed care provider.” Id. at 497. She noted that such an evaluation “would be very

helpful as we strongly suspect [that Cowan has] a learning disability.”




                                              6
III.   THE ALJ’S DECISION

       In denying Cowan’s application, the ALJ evaluated Cowan’s claim under the

Social Security Administration’s five-step evaluation process for disability

determinations. See 20 C.F.R. § 404.1520. At the first step, the ALJ must determine

whether the claimant is currently engaged in substantial gainful employment.

§ 404.1520(a)(4)(i). If so, the claimant is not disabled. Id. If not, the ALJ proceeds to

step two. § 404.1520(a)(4).

       At step two, the ALJ decides whether the claimant is suffering from any severe

impairments. § 404.1520(a)(4)(ii). If there are no severe impairments, the claimant is

not disabled. Id. If there are any severe impairments, the ALJ proceeds to step three.

§ 404.1520(a)(4).

       At step three, the ALJ determines whether any severe impairment or impairments

meet or equal an impairment listed in the regulations. § 404.1520(a)(4)(iii). If the

claimant’s severe impairment or impairments meet or equal one listed in the regulations,

the claimant is disabled. Id. But if the ALJ finds that none of the severe impairments

meet any in the regulations, the ALJ proceeds to step four. § 404.1520(a)(4).

       As part of step four, the ALJ first determines the claimant’s residual functional

capacity (“RFC”). See §§ 404.1520(a)(4)(iv); 404.1520(d)-(e). The RFC is a holistic

assessment of the claimant—addressing both severe and nonsevere medical

impairments—that evaluates whether the claimant can perform past relevant work or

other work in the national economy. See 20 C.F.R. § 404.1545.

       After determining the claimant's RFC, the ALJ completes step four. 20 C.F.R.

§ 404.1520(e). If the claimant can perform past relevant work, he or she is not disabled



                                             7
and the analysis ends. § 404.1520(f). But if the claimant cannot, the ALJ proceeds to

step five. 20 C.F.R. §§ 404.1520(a)(4)(iv); 404.1520(f).

       In the fifth and final step, the Commissioner must present evidence showing that

the claimant is not disabled because the claimant is physically and mentally capable of

adjusting to an alternative job. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987);

20 C.F.R. § 404.1520(a)(v), (g). More specifically, the Commissioner bears the burden

of proving that the claimant "retains a residual functional capacity to perform alternative

substantial gainful work which exists in the national economy." Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999).

       In this case, the ALJ determined at step one that Cowan had not engaged in

substantial gainful activity since October 31, 2013, the application date. Docket Item 6

at 17. At step two, the ALJ found that Cowan had the following severe impairments:

major depressive disorder, bipolar disorder, and anxiety disorder. Id. At step three, the

ALJ determined that Cowan did “not have an impairment or combination of impairments

that meets or medically equals the severity of one of the listed impairments in 20 CFR

Part 404, Subpart P, Appendix 1.” Id. at 18.

       In assessing Cowan’s RFC, the ALJ determined that Cowan could perform

       a full range of work at all exertional levels but with the following non-
       exertional limitations: unable to perform complex work (defined as work
       involving multiple, simultaneous goals and objectives, or work requiring an
       individual to independently determine the quantity, quality or method or
       production) and limited to only occasional contact with the public.

Id. at 19. At step four, the ALJ then determined that Cowan had no past relevant work.

Id. at 27. Finally, at step five, the ALJ determined that the Commissioner sustained her

burden of establishing that Cowan had the RFC to perform “jobs that exist in significant

numbers in the national economy.” Id. Specifically, the ALJ credited the vocational
                                             8
expert’s testimony that Cowan could perform jobs such as an office helper or a mail

clerk. Id. at 27-28.


                                STANDARD OF REVIEW


       “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first

decide whether [the Commissioner] applied the correct legal principles in making the

determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a

reasonable basis for doubt whether the ALJ applied correct legal principles, application

of the substantial evidence standard to uphold a finding of no disability creates an

unacceptable risk that a claimant will be deprived of the right to have her disability

determination made according to correct legal principles.” Johnson, 817 F.2d at 986.


                                       DISCUSSION


       Cowan makes two arguments that the ALJ erred. Docket Item 7-1 at 1. First,

she argues that “[t]he ALJ failed to properly apply the treating physician rule to the

                                             9
opinions of Drs. Hanrahan and Grudzien.” Id. Second, she argues that “the ALJ failed

to properly account for [her] stress in the RFC finding.” Id.

       “Social Security Administration regulations, as well as [Second Circuit]

precedent, mandate specific procedures that an ALJ must follow in determining the

appropriate weight to assign a treating physician’s opinion.” Estrella v. Berryhill, 925

F.3d 90, 95 (2d Cir. 2019). “First, the ALJ must decide whether the opinion is entitled to

controlling weight.” Id. “The opinion of a claimant’s treating physician as to the nature

and severity of an impairment is given controlling weight so long as it is well-supported

by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in the case record.” Id. (quoting

Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008)). “Second, if the ALJ decides the

opinion is not entitled to controlling weight, it must determine how much weight, if any,

to give it.” Id. “In doing so, it must ‘explicitly consider’ the following, nonexclusive

‘Burgess factors’: ‘(1) the frequency, length, nature, and extent of treatment; (2) the

amount of medical evidence supporting the opinion; (3) the consistency of the opinion

with the remaining medical evidence; and (4) whether the physician is a specialist.’” Id.

at 95-96 (quoting Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013)). “At both steps,

the ALJ must ‘give good reasons in its notice of determination or decision of the weight

it gives the treating source’s medical opinion.’” Id. at 96 (quoting Halloran v. Barnhart,

362 F.3d 28, 32 (2d Cir. 2004)).

       “An ALJ’s failure to ‘explicitly’ apply the Burgess factors when assigning weight

. . . is a procedural error.” Id. “If ‘the Commissioner has not otherwise provided good

reasons for its weight assignment,’ [courts] are unable to conclude that the error was



                                              10
harmless and consequently remand for the ALJ to ‘comprehensively set forth its

reasons.’” Id. (quoting Halloran, 362 F.3d at 33).


I.       DR. HANRAHAN’S OPINIONS

         The ALJ addressed Dr. Hanrahan’s opinions in the following manner:

         I give great weight to the opinion of Dr. Hanrahan, wherein she opined that
         [Cowan] had mild limitations with activities of daily living and mild to
         moderate limitations with social functioning and deficiencies of
         concentration, persistence and pace (Exhibit 15F, page 2). However, I give
         little weight to Dr. Hanrahan’s opinion with regard to marked limitations, as
         they are inconsistent with the mental status examinations and GAF scores.
         Moreover, Dr. Hanrahan’s opinion with regard to marked limitations with
         travel was inconsistent with [Cowan’s] testimony. For example, [Cowan]
         testified [that] she recently traveled to West Va., takes cabs and walked to
         the library 20 times a month.

Docket Item 6 at 26. That largely conclusory analysis “fail[ed] to ‘explicitly’ apply the

Burgess factors when assigning weight” to Dr. Hanrahan’s opinions. Estrella, 925 F.3d

at 96.

         More specifically, the ALJ did not consider “the first Burgess factor—‘the

frequency, length, nature, and extent of [Dr. Hanrahan’s] treatment’—before weighing

the value of the opinion.” See id. (quoting Selian, 708 F.3d at 418). Nowhere in the

ALJ’s decision, for example, is the fact that Dr. Hanrahan regularly saw Cowan for a

year. Nor did the ALJ address the fourth Burgess factor: whether the physician is a

specialist. In fact, there is nothing in the ALJ’s decision to suggest that he even

considered Dr. Hanrahan’s specialty as a psychiatrist when assessing her opinions

about the nature and severity of Cowan’s mental impairments.

         What is more, “a searching review of the record” fails to “assure” this Court “that

the substance of the treating physician rule was not traversed.” Id. (quoting Halloran,

362 F.3d at 32). For example, the ALJ’s failure to address the first Burgess factor is

                                              11
“especially relevant here because the first Burgess factor, and therefore evidence

supporting its satisfaction, is of heightened importance in the [mental health] context.”

Id. at 97. “Cycles of improvement and debilitating symptoms of mental illness are a

common occurrence, and in such circumstances it is error for the ALJ to pick out a few

isolated instances of improvement over a period of months or years and to treat them as

a basis for concluding a claimant is capable of working.” Id. (quoting Garrison v. Colvin,

759 F.3d 995, 1017 (9th Cir. 2014)). So, for example, discounting Dr. Hanrahan’s

opinion about travel simply because Cowan “recently traveled to West Va., takes cabs[,]

and walks to the library 20 times a month,” Docket Item 6 at 26, was error, and that

error was heightened because the ALJ did not address “the frequency, length, nature,

and extent” of Dr. Hanrahan’s treatment, Estrella, 925 F.3d at 96 (quoting Selian, 708

F.3d at 418).

       As the Seventh Circuit has noted, a “person who has a chronic disease, whether

physical or psychiatric, and is under continuous treatment for it with heavy drugs, is

likely to have better days and worse days. . . . Suppose that half the time she is well

enough that she could work, and half the time she is not. Then she could not hold down

a full-time job.” Bauer v. Astrue, 532 F.3d 606, 609 (7th Cir. 2008) (quoted in Estrella,

925 F.3d at 97). Here that may well be the case for Cowan. And considering the

frequency and the length of Dr. Hanrahan’s treatment of Cowan therefore might well be

important in “weighing the value of the opinion.” See Estrella, 925 F.3d at 96.


II.    DR. GRUDZIEN’S OPINIONS

       The ALJ similarly addressed Dr. Grudzien’s opinions:

       I give partial weight to the opinion of Dr. Grudzien (Exhibit 19F). Dr.
       Grudzien opined that the claimant had mild limitations performing activities

                                            12
      of daily living and engaging in social functioning (Exhibit 19F page 2).
      Although Dr. Grudzien suspected a learning disorder, there is no clear
      medically determinable impairment with regard to this condition. I give little
      weight to Dr. Grudzien’s opinion with regard to marked limitations, as it is
      inconsistent with mental examinations and GAF scores, which document
      mild to moderate limitations.

Docket Item 6 at 26. For the same reasons that the ALJ erred in a manner that was not

harmless in failing to apply the Burgess factors in addressing Dr. Hanrahan’s opinions,

he also erred in the same way regarding Dr. Grudzien’s opinions. 2


                                     CONCLUSION


      For the foregoing reasons, the case is remanded to the ALJ so that he can

reconsider Cowan’s claim consistent with the procedural mandates of the SSA and

Second Circuit precedent. On remand, the ALJ should apply all the Burgess factors in

determining the appropriate weight to give to the opinions of Cowan’s treating

physicians.




      2  The Commissioner argues that “there were a number of inconsistencies
between Dr. Hanrahan’s and Dr. Grudzien’s opinions.” Docket Item 11-1 at 22. “[I]n
reviewing agency action, a court is ordinarily limited to evaluating the agency’s
contemporaneous explanation in light of the existing administrative record,” Dep’t of
Commerce v. New York, 139 S. Ct. 2551, 2573 (2019), and this argument is advanced
by the Commissioner only in his brief. Because it was not an explicit reason given by
the ALJ for discounting the treating physicians’ opinions, the Commissioner’s argument
to this Court is not well taken.

       In any event, Dr. Hanrahan’s and Dr. Grudzien’s opinions were largely
consistent, and the differences that the Commissioner notes were a matter of degree—
for example, whether certain impairments were “marked” or “moderate.” See Docket
Item 11-1 at 22; compare Docket Item 6 at 454-56 with id. at 495-97. The similarities
between the opinions of the two treating psychiatrists is another reason why discounting
those opinions without explicitly considering the Burgess factors was not harmless error.

                                           13
         The Commissioner's motion for judgment on the pleadings, Docket Item 11, is

DENIED, and Cowan’s motion for judgment on the pleadings, Docket Item 7, is

GRANTED in part and DENIED in part. The decision of the Commissioner is

VACATED, and the matter is REMANDED for further administrative proceedings

consistent with this decision. 3

         SO ORDERED.

Dated:         July 8, 2019
               Buffalo, New York



                                             s/ Lawrence J. Vilardo
                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




         3
         Cowan also argues that “the ALJ failed to properly account for [her] stress in
the RFC finding.” Docket Item 7-1 at 1. Because her “case must return to the agency
either way for the reasons already given, the Commissioner will have the opportunity on
remand to obviate this dispute altogether by giving express consideration to” Cowan’s
stress in evaluating her RFC. Lockwood v. Comm’r of Soc. Sec. Admin., 914 F.3d 87,
94 (2d Cir. 2019).

                                           14
